Opinion op the Court, Cartwright, J. Bluff street, in the city of Joliet, runs north and south, along the base of a hill. Broadway is the next street west, and is on the top of the hill. Hickory street is the next street west of Broadway, and these streets are parallel with each other; Exchange street runs west from Bluff street, and intersects Broadway and Hickory. Lots four and seven, in block fourteen, in West Joliet, lie sixty feet north from Exchange street, between Broadway and Hickory. Lot four fronts on Broadway, and lot seven lies north, and extends from the rear of lot four to Hickory. This is residence property, having a house on lot four and a barn on lot seven. In order to improve the grade on Exchange street, and avoid going up the steep hill to Broadway for travel from Bluff street to streets west of - Broadway, the city, some years ago, cut down about two-thirds of Exchange street, and carried Broadway over it with a bridge, but left .the remainder of the street as a means of access from Broadway to Bluff street. There were then upper and lower roadways on Exchange street, and the situation is fully described in the case of Joliet v. Shufelt, 42 Ill. App. 208. Afterward the city excavated the whole street to the depth of the lower roadway, removed the upper roadway, and cut off all access to Exchange street from Broadway. Harriet H. Oust, the owner of a life estate in said property, brought this suit to recover damages resulting to her estate in the property from the last excavation, by which the upper roadway was removed. Afterward, the appellees, who were owners of the remainder expectant upon the termination of the life estate, were admitted as plaintiffs, the suit was dismissed as to Harriet H. Oust and the declaration amended so as to seek a recovery for the injury to the remainder. There was a trial, resulting in a verdict for appellees for $1,000, on wdiich judgment was entered. The first point relied upon for a reversal of the judgment is, that the court erred in excluding evidence of the proposed building of an abutment at the intersection of Broadway and Exchange streets with steps for foot passengers leading down into Exchange street, and the proposed erection of a bridge on Broadway across the cut on Exchange street. The evidence consisted of proceedings of the city council in directing advertisements for bids, advertisements in pursuance of such directions, and contracts entered into, and the testimony of the city engineer concerning plans made by him. Counsel for appellees says that all claims for damages, except such as resulted from cutting off access to Exchange street for wagons and carriages, were abandoned on the trial, and therefore the evidence ivas irrelevant. However that may be, there was no evidence of any fixed and definite plan to be preserved and incorporated in the record, so as to bind appellant to carry it out. There was no ordinance or other record by which appellant had determined upon any plan, but the attempt was merely to prove what the council had done in the way of advertising for bids and letting contracts. We think that the evidence was properly excluded. It is next argued that the cutting down of Exchange street, so as to cut off access to it from Broadway, was such a change in the street as the purchaser of the property in question should be held to have anticipated as likely to occur in the improvement of the city, to meet the public wants, and that therefore there was no right of recovery. If the rule contended for is a proper one in any case, it seems clear to us that a purchaser of property on Broadway would not be held to anticipate that the city would probably destroy the value of such property in large measure, by cutting down Exchange street about fifteen feet, to accommodate people living on streets west of Broadway, or that having cut down part of the street and made an ample roadway for those living farther west, it would then excavate the remainder and cut off access to it entirely. That there was a right of recovery is well settled. Rigney v. City of Chicago, 102 Ill. 64; C. & W. I. R. R. Co. v. Ayers, 106 Ill. 511; City of Bloomington v. Pollock, 141 Ill. 346. It is also objected that the court permitted an expert to testify to computations made by him from mortuary tables, showing the comparative value of the life estate and remainder in the property according to those tables. It was necessary for the jury to determine that question, in order to fix. the amount of damages to appellees’ interest. The age of Harriet H. Oust was proved, and the expert gave the computations under the various tables, each differing from the other. The tables were the London, the Equitable, the Horthampton, the Carlisle, the Wiggles worth, and another table not named. There was no suggestion to the jury as to the adoption of either of these tables, or any table. The question being submitted to the jury, we see no objection to affording them the aid to he derived from tables in general use, made by compiling statistics, and showing the general expectancy of life, which were generally accepted by the public and corporations in determining that question. It is suggested that the suit was prematurely brought, inasmuch as the appellant had not completed'the improvement when the suit was commenced. It was proved that the street had been cut down, the access to it destroyed, and the damage sued for had resulted to the property. The right of action was, therefore, complete, and if appellant designed in the continuance of the work to do any act that would lessen such damage, it should have offered to bind itself to do the act, so that appellees might have their acti’on, in case of failure to do it. The jury were permitted to view the improvements, and the evidence shows that the abutment, with steps for foot passengers, was partly built, and the material for the bridge, consisting of the iron work and lumber, was on the ground. The jury saw all that had been clone by appellant that would shed any light on the case, and were instructed to take their view of those things into account. Appellant had the benefit of all that had been done. We think that the action was not premature. What has been said, disposes of all questions raised concerning instructions. The judgment will be aflirmed.